FILED
                             NOT FOR PUBLICATION                             AUG 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YIJIN XU,                                        No. 08-73231

               Petitioner,                       Agency No. A075-747-506

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       Yijin Xu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Wang v. INS, 352 F.3d 1250,

1253 (9th Cir. 2003), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Xu’s evasive, unresponsive testimony regarding why he left the

government-sanctioned church and differences between the government and

underground churches. See id. at 1256 (“An asylum seeker’s ‘obvious

evasiveness’ may be enough to uphold an IJ’s adverse credibility finding.”).

Substantial evidence also supports the agency’s adverse credibility finding because

Xu’s testimony initially omitted his first interaction with police and a fellow

church member’s arrest during a church gathering. See Li v. Ashcroft, 378 F.3d

959, 962-64 (9th Cir. 2004) (petitioner’s affirmative denial of any mistreatment in

airport interview went to the heart of the claim and supported an adverse credibility

finding). Absent credible testimony, Xu’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Xu’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any evidence that shows it is more likely than not

that he will be tortured if returned to China, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                      08-73231